Citation Nr: 0806733	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In July 2006, the veteran withdrew a prior request for a 
travel board hearing before a Board Veterans Law Judge.  


FINDINGS OF FACT

1.  Hypertension did not have its onset during active service 
and is not related to any in-service disease or injury.    

2.  Hypertension was not caused or aggravated by 
service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, 
including as secondary to diabetes mellitus type II, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a letter sent to the veteran in February 2003, before 
the decision appealed, addressed the information necessary to 
substantiate a direct service connection claim; what evidence 
the veteran is responsible for providing; what evidence VA 
will attempt to obtain; and the need for the veteran to 
submit any evidence in his possession that pertains to the 
claim.  An additional notice concerning the information 
necessary to substantiate a secondary service connection 
claim was sent in May 2006, and the veteran was advised that 
he could submit additional evidence.   He did not respond; 
therefore, any failure to readjudicate the claim was not 
prejudicial.

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, service connection has 
been denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and a VA medical 
examination and opinion.  VA has satisfied its assistance 
duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310(b), the regulation which governs claims for 
secondary service connection, was added on Sept. 7, 2006.  
See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Service connection is in effect for diabetes mellitus type 
II, rated as 20 percent disabling.

The veteran's blood pressure was 138/78 on service 
examination in September 1966.  He had a blood pressure of 
160/100 in service in August 1967 after he passed out on a 
rifle range.  His temperature was 102.  Later that day, his 
blood pressure was 108/64.  Hypertension was not diagnosed in 
service or on service discharge examination in February 1969, 
when the veteran's blood pressure was 120/70.  It was not 
diagnosed within one year of separation.  A diagnosis of 
hypertension is first reported in a September 2001 by a 
private physician.  A January 2003 VA examination report 
states that there had been a diagnosis of hyperglycemia since 
2003.  Diabetes mellitus type II was assessed.  A VA examiner 
in April 2003 indicated that the veteran had essential 
hypertension since 2001, before he was diagnosed with 
hyperglycemia or glucose intolerance.  A VA physician in May 
2003 stated that the medical evidence of record indicated 
that veteran's diabetes mellitus had not caused or aggravated 
his hypertension, as there was no diagnosis of diabetic 
kidney disease.  

The veteran does not claim that hypertension was manifest in 
service, is related to service, or was manifest to a degree 
of 10 percent within one year of service separation.  Rather, 
he argues that he found out that he had high blood pressure 
on the same day that he found out he had diabetes.  See 
Notice of disagreement, dated February 14, 2004.  
Furthermore, no competent medical evidence of record relates 
the veteran's hypertension to service.  The preponderance of 
the evidence indicates that hypertension had its onset in 
2001, which was many years after service.  Accordingly, 
service connection for hypertension on a direct or 
presumptive basis is not warranted.

On the matter of secondary service connection, based upon 
review of the claims folder, a VA physician in May 2003 
indicated that the veteran's diabetes mellitus had not caused 
or aggravated his hypertension, and the reason he gave for 
his conclusion was that there was no diagnosis of diabetic 
kidney disease.  There is no competent medical evidence to 
the contrary.  While the veteran has claimed that his 
hypertension is due to his diabetes mellitus, since he is a 
layperson, his opinion on this matter of medical causation is 
of no probative value.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the 
evidence, service connection for hypertension on a secondary 
basis is not warranted.  The preponderance of the 


evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus type II, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


